Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Miguel Angel Soto, a/k/a Miguel Soto,                 Appeal from the Criminal District Court 1
Appellant                                             of Tarrant County, Texas (Tr. Ct. No.
                                                      1299757D). Opinion delivered by Justice
No. 06-13-00075-CR         v.                         Carter, Chief Justice Morriss and Justice
                                                      Moseley participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Miguel Angel Soto, a/k/a Miguel Soto, has adequately
indicated his inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 14, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk